 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 Davon Lyons,                                        Case No.: 2:19-cv-00966-APG-NJK

 4          Petitioner.                               Order Granting Extension Of Time

 5 v.                                                             [ECF No. 18]

 6 Warden Brian Williams, et al.,

 7          Respondents.

 8         Petitioner Davon Lyons’ unopposed motion for extension of time (second request) (ECF

 9 No. 18) is GRANTED. Lyons will have up to and including April 8, 2020 to file a second

10 amended petition for a writ of habeas corpus.

11         DATED this 8th day of January, 2020.

12

13
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
